IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42943

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 349
                                                )
       Plaintiff-Respondent,                    )   Filed: January 27, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
MACK J. SNIDER,                                 )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Fred M. Gibler, District Judge.

       Judgment of conviction and unified sentence of thirteen years, with a minimum
       period of confinement of three years, for possession of methamphetamine with the
       intent to deliver, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Erik R. Lehtinen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Mack J. Snider was found guilty of possession of methamphetamine with the intent to
deliver, Idaho Code § 37-2732(a)(1)(A). The district court imposed a unified sentence of
thirteen years, with a minimum period of confinement of three years. Snider appeals, contending
that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Snider’s judgment of conviction and sentence are affirmed.




                                                   2